UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                 No. 95-20150
                               Summary Calendar


TEDDY FRANKLEN KNIPE and
SHIRLEY ANN KNIPE,
                                                       Plaintiffs-Appellants,


                                    versus


QUANTUM CHEMICAL CORPORATION,
                                                             Defendant-Appellee.




             Appeal from the United States District Court
                  for the Southern District of Texas
                            (CA-H-94-3438)
                           (    July 10, 1995      )


Before POLITZ, Chief Judge, DUHÉ and STEWART, Circuit Judges.

PER CURIAM:*

     Teddy     Franklen   Knipe    and   Shirley       Ann    Knipe   appeal   the

Fed.R.Civ.P. 12(b)(6) dismissal of their personal injury complaint

against   Quantum   Chemical      Corporation.         Teddy     Franklen   Knipe

sustained injuries in a slip-and-fall accident on June 29, 1990.

The instant complaint was not filed until October 6, 1994.                     The

     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
defendant urges a limitations defense.   For the reasons assigned

and on the basis of the authorities cited by the district court in

its Order filed February 1, 1995, the judgment of the district

court is AFFIRMED.




                                2